    Case 19-00105-SMT          Doc 129      Filed 03/06/20 Entered 03/06/20 11:06:10                 Desc Main
                                           Document Page 1 of 1
The order below is hereby signed.

Signed: March 6 2020




                                                         _____________________________
                                                         S. Martin Teel, Jr.
                                                         United States Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT FOR

                                            THE DISTRICT OF COLUMBIA

     IN RE                                               )
                                                         )
                                                         ) Case No.: 19-00105
     Adolphus M. Grant                                   ) Chapter 11
                                                         )
                                                         )
                                                         )
                     Debtor.


                ORDER GRANTING MOTION DISMISS CHAPTER 11 CASE

     Upon consideration of Adolphus M. Grant’s (the “Debtor”) Motion To Dismiss, adequate and proper

     notice having been given, the Court’s consideration of any responses filed thereto, and it appearing

     that the relief requested should be provided as it is in the best interests of the Debtor, the estate and

     the creditors of the estate, it is by the United States Bankruptcy Court for the District of Columbia:


                ORDERED, that the Motion To Dismiss is hereby GRANTED, the case is dismissed,

     and the automatic stay is terminated effective upon the Clerk's entering this Order.

                                                                                   [Signed and dated above.]
     Copies to: E-recipients; all entities on BNC Mailing List.
